                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         JAMES TASSIN,                                     Case No. 18-cv-05109-EMC
                                   8                       Plaintiff,
                                                                                               ORDER RE DEFENDANTS’ MOTION
                                   9                v.                                         TO DISMISS BASED ON QUALIFIED
                                                                                               IMMUNITY
                                  10         EAST BAY REGIONAL PARKS
                                             DISTRICT POLICE DEPARTMENT, et al.,               Docket No. 17
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Previously, the Court stated that it could not rule on Defendants’ qualified immunity

                                  15   argument based on the record before it. See Docket No. 26 (Order at 2). Pursuant to the Court’s

                                  16   order, Mr. Tassin has provided copies of photos of himself and screenshots of the suspect taken

                                  17   from the video from Officer Lillie’s bodycam. Based on this submission, the Court denies the

                                  18   motion to dismiss the § 1983 claim against Officer Lillie based on qualified immunity.

                                  19                     “[O]fficers are entitled to qualified immunity under § 1983 unless
                                                         (1) they violated a federal statutory or constitutional right, and (2)
                                  20                     the unlawfulness of their conduct was ‘clearly established at the
                                                         time.’” The second prong requires us to analyze two discrete sub-
                                  21                     elements: “whether the law governing the conduct at issue was
                                                         clearly established” and “whether the facts as alleged could support
                                  22                     a reasonable belief that the conduct in question conformed to the
                                                         established law.”
                                  23

                                  24   Easley v. City of Riverside, 890 F.3d 851, 856 (9th Cir. 2018). Qualified immunity is designed to

                                  25   protect officers when they make reasonable mistakes. See id. Here, Mr. Tassin alleges that it was

                                  26   clear from the photos and video that he and the suspect were different people; it is evident from

                                  27   ///

                                  28   ///
                                   1   the photographs now attached to the complaint that a reasonable jury could find Officer Lillie was

                                   2   not entitled to qualified immunity. Qualified immunity cannot be decided as a question of law on

                                   3   the current Rule 12(b)(6) motion.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 22, 2019

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
